            Case 1:20-cv-03783-CRC Document 5 Filed 02/08/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
AMERICAN OVERSIGHT,                            )
                                               )
       Plaintiff,                              )
                                               )
               v.                              )      Civil Action No. 20-cv-3783
                                               )
U.S. DEPARTMENT OF JUSTICE,                    )
                                               )
       Defendant.                              )
                                               )

                                              ANSWER

       Defendant U.S. Department of Justice (“Defendant” or “DOJ”), by undersigned counsel,

hereby answers the numbered paragraphs of Plaintiff’s Complaint (the “Complaint”; ECF No. 1)

as follows:

       1.      The allegations in this paragraph consists of Plaintiff’s characterization of its

Complaint, to which no response is required.


       2.      The allegations in this paragraph constitute Plaintiff’s conclusions of law, to

which no response is required.

       3.      The allegations in this paragraph constitute Plaintiff’s conclusions of law, to

which no response is required.

       4.      The allegations in this paragraph constitute Plaintiff’s conclusions of law, to

which no response is required.


       5.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.
            Case 1:20-cv-03783-CRC Document 5 Filed 02/08/21 Page 2 of 5




       6.      Defendant admits DOJ is an agency of the government of the United States

headquartered in Washington, D.C. Defendant further admits that that the Office of Information

Policy (“OIP”) is a component of DOJ and processes FOIA requests on behalf of itself and

several other DOJ components including the Offices of the Attorney General, Deputy Attorney

General, Associate Attorney General, Legislative Affairs, and Legal Policy. Defendant also

admits that the Executive Office of the United States (“EOUSA”) is a component of DOJ and

accepts and processes FOIA requests on behalf of the U.S. Attorneys’ Offices. The last sentence

of this paragraph contains Plaintiff’s legal conclusions, to which no response is required.

       7.       Defendant admits that it received FOIA requests from Plaintiff dated February

14, 2020. Defendant respectfully refers the Court to the FOIA requests for a complete and

accurate statement of their contents.

       8.       Defendant admits.

       9.      Defendant admits.

       10.     Defendant admits.

       11.      Defendant admits.

       12.     Defendant admits that it received FOIA requests from Plaintiff dated February 14,

2020. Defendant respectfully refers the Court to the FOIA requests for a complete and accurate

statement of their contents.

       13.     Defendant admits.

       14.     Defendant admits.

       15.     Defendant admits.




                                                 2
          Case 1:20-cv-03783-CRC Document 5 Filed 02/08/21 Page 3 of 5




        16.    Defendant admits that on or about February 14, 2020, Plaintiff submitted a FOIA

request to EOUSA. Defendant respectfully refers the Court to the cited request for a complete

and accurate statement of its contents.

        17.    Defendant admits.

        18.    Defendant admits.

        19.    Defendant admits that on or about March 20, 2020, Plaintiff submitted to a FOIA

request to EOUSA. Defendant respectfully refers the Court to the cited request for a complete

and accurate statement of its contents.

        20.    Defendant admits the request was acknowledged by EOUSA on March 24, 2020

and assigned it a tracking number. Defendant avers that the tracking number is EOUSA-2020-

002099, not EOUSA-2020/USAO-PAW.

        21.    Defendant admits the allegations in this paragraph in so far as EOUSA had not yet

issued a final response at the time the complaint was filed. Defendant, however, avers that

EOUSA responded with a no records response on January 22, 2021.

        22.    This paragraph contains legal conclusions, to which no response is required. To

the extent this paragraph is deemed to contain factual allegations, Defendant admits that at the

time of the Complaint it had not issued a final determination or produced records in response to

Plaintiff’s FOIA requests.

        23.    The allegations in this paragraph consist of legal conclusions, to which no

response is required.

        24.    Defendant incorporates by reference its responses contained in Paragraphs 1-23.

        25.    The allegations in this paragraph consist of legal conclusion, to which no response

is required.



                                                 3
          Case 1:20-cv-03783-CRC Document 5 Filed 02/08/21 Page 4 of 5




       26.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.

       27.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.

       28.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.

       29.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.

       30.     Defendant incorporates by reference its responses contained in Paragraphs 1-29.

       31.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.

       32.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.

       33.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.

       34.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.

       35.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.

       36.     The allegations in this paragraph consist of legal conclusions, to which no

response is required.




                                                4
             Case 1:20-cv-03783-CRC Document 5 Filed 02/08/21 Page 5 of 5




        The allegations in the Wherefore clause constitute a prayer for relief to which no

response is required. To the extent a response is required, Defendant denies that Plaintiff is

entitled to the relief requested or any other relief.

        Defendant denies any and all allegations of the Complaint not expressly admitted or

denied herein.

                                                 DEFENSES

        1.       Plaintiff is not entitled to compel production of information that is exempt from

disclosure by one or more exemptions enumerated in the FOIA. 5 U.S.C. § 552(b).



February 8, 2021                                        Respectfully submitted,


                                                        BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General

                                                        MARCIA BERMAN
                                                        Assistant Branch Director

                                                        s/Marcia K. Sowles
                                                        MARCIA K. SOWLES
                                                        DC Bar No. 369455
                                                        Senior Trial Counsel
                                                        United States Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street N.W. Room 11028
                                                        Washington, D.C. 20530
                                                        Tel.: (202) 514- 4960
                                                        Fax: (202) 616- 8470
                                                        E-mail: marcia.sowles@usdoj.gov

                                                        Attorneys for Defendant




                                                    5
